Citation Nr: 1445883	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, other than service-connected cluster headaches.

2.  Entitlement to service connection for ankylosing spondylitis, to include polyarthropy and uveitis.  

3.  Entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for cluster headaches, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in May 2011.  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in October 2011, at which time the Board reopened and remanded the Veteran's claim for entitlement to service connection for left eye uveitis.  

The issues of entitlement to service connection for head injury residuals and entitlement to disability ratings greater than 20 percent for degenerative disc disease of thoracolumbar spine and greater than 10 percent for cluster headaches were also remanded for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2011 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the Veteran is currently employed as a ROTC instructor, there is no evidence of unemployability due to the Veteran's service-connected degenerative disc disease of the thoracolumbar spine and cluster headaches, and the question of entitlement to a TDIU is not raised.


FINDINGS OF FACT

1.  The most probative evidence does not show that the Veteran's head injury resulted in residuals other than the service-connected cluster headaches.

2.  Ankylosing spondylitis, to include polyarthropy and uveitis, onset in service.

3.  Even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his degenerative disc disease of the thoracolumbar spine is not productive of forward flexion of 30 degrees of less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, or associated neurological impairment.

4.  The preponderance of the evidence does not show that the Veteran's headaches are characterized by prostrating attacks occurring on an average once a month over the last several months. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury, other than cluster headaches, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Ankylosis spondylitis, to include polyarthropy and uveitis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).	

4.  The criteria for an evaluation in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In regard to the service connection claims, the notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, October 2006, December 2006, October 2007, and August 2008 letters, sent prior to the initial unfavorable decisions issued in March 2007 and March 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims and establish disability ratings and effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information. 

To the extent that the October 2006, December 2006, October 2007, and August 2008 letters did not inform the Veteran to provide evidence as to the effect of his service-connected degenerative disc disease of the thoracolumbar spine and cluster headaches on his employment and daily life, the Board notes that the Veteran testified to such effects at his May 2011 Board hearing.  Accordingly, the record does not establish that he has been prejudiced by any such lack of notice. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of these issues have been obtained.  The Veteran's service treatment records, VA examination reports, private treatment records have been obtained. Pursuant to the October 2011 remand directives, the Veteran was afforded VA examinations for left eye uveitis, cluster headaches, and degenerative disc disease of the thoracolumbar spine in November 2011 and a VA examination for head injury residuals in December 2011.  Subsequently an addendum opinion regarding head injury residuals was provided in January 2012 and independent medical opinion regarding uveitis was obtained in November 2012.  The examination reports are adequate for evaluation purposes because the examiner conducted an interview, physical examination, and review of the claims file.  As such, the Board finds that the RO has substantially complied with the previous remand directives such that no further action is necessary in this regard.  D'Aries.  The Veteran has not reported, nor does the record show, that his service-connected cluster headaches and/or degenerative disc disease of the thoracolumbar spine have worsened in severity since the most recent examinations in November 2011.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran was afforded a video conference hearing before an Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claims for service connection for head injury residuals; service connection for ankylosis spondylitis, to include polyarthropy and uveitis; increased disability evaluation for degenerative disc disease of the thoracolumbar spine; and increased disability evaluation for cluster headaches.  In Bryant v. Shinseki, 23 Vet. App. 488 (2013), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) or AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the AVLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and for service connection, and the Veteran volunteered his treatment history and his symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Head Injury Residuals

At the May 2011 Board hearing, the Veteran contended that he sustained a head injury in service in August 1989 while in airborne school.  The Veteran asserted that his head injury residuals include short-term memory loss and headaches.  As the Veteran is service-connected for cluster headaches, the Board's discussed will be limited to whether service connection is warranted for residuals other than cluster headaches.

Service treatment records confirm that the Veteran suffered a closed head injury in service in August 1989.  However, the most probative evidence does not show residuals of a head injury, aside from headaches.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.  

A January 2005 MRI of the brain showed mild cerebral atrophy and minimal periventricular white matter change which was nonspecific.  The report noted that differential considerations would include migraine headaches, hypertension, diabetes, and microvascular disorder.  

A January 2005 medical record from the Veteran's private physician, Dr. Kaboli, showed the Veteran was alert, oriented, and cooperative; his attention span and concentration appeared intact; his stream of though appeared to be goal oriented and coherent; he did not exhibit signs of hallucinations or delusions; his affect was appropriate; recent and remote memory was intact; and no obvious cognitive defects were noted.  The examiner noted a history of lancinating sharp pain in the head which he suspected could be a thunder clap pain.  He opined that it may have something to do with the previous head injury and sometimes could be related to a mass lesion affecting the meningeal area.  He noted that this type of pain is usually so brief that it does not respond to any specific pain medication, other than an anti-inflammatory.  He noted that other preventative medicines such as Topamax may help; however, the Veteran prefers not to take medication since the pattern of the pain is very infrequent and he may go as long as 2-3 weeks without any pain.  He also noted that the Veteran complained of involuntary jerking movements of the left arm.  Dr. Kaboli noted that he was not quite sure the nature of these jerking movements and they may possibly indicate some focal seizure, particularly in the background of a head injury.

The February 2007 VA examination for neurological disorders showed the cranial nerves were normal, cerebral function tests were normal, Romberg test was negative, Babinski responses were , the sensory examination and tendon reflexes of the extremities were normal and mentation was normal.  The diagnosis was cluster headaches.  The January 2008 VA examination neurological examination was also normal.  Cluster headaches and chronic tension headaches were diagnosed.

A May 2010 MRI of the brain showed mild white matter changes in the cerebrum that were nonspecific.  It was noted that this was probably due to microvascular disease.  

At the December 2011 VA examination, the examiner noted there was complaint of mild memory loss, attention, concentration, or executive functions, but without objective evidence in testing.  The examiner noted judgment was normal; social interaction was routinely appropriate; the Veteran was always oriented to person, time, place, and situation; motor activity was normal; visual spatial orientation was normal; there were no subjective symptoms that interfere with work, activities of daily living, or close relationships; no neurobehavioral effects; the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language; and consciousness was normal.  When asked to check all that apply from a list of potential residuals attributable to a TBI, the examiner noted motor dysfunction, visual impairment, and headaches; the examiner did not find that the Veteran had a mental disorder.  The examiner noted that diagnostic testing was performed showing MoCA testing of 23/30 low score on delayed memory (1/5) and abstraction and that this might be related to the old mild traumatic brain injury.  Despite this test result, the examiner concluded that there were no residuals, other than cluster headache, related to the head trauma back in 1989.  The examiner determined that the MRI findings reported in 2005 and 2010 are non specific findings that specifically cannot be attributed to cluster headache or residuals of a head injury, but more likely, microvascular disease of unknown cause. 

The absence of residuals of a head injury other than cluster headaches were confirmed by a different VA physician in a January 2012 addendum opinion.  After a review of the claims file, the January 2012 VA examiner noted that the service treatment records and medical records after service showed no evidence of long term sequelae or residuals of head injury, besides the headaches.  He, therefore, opined that it was less likely than not that the Veteran suffered from any residuals of his in-service head injury other than headaches.  

The Board finds that the December 2011 and January 2012 VA examiners' opinions to be both competent and credible and, therefore, probative.  The opinions are well-reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history and medical principles.  Moreover, the examiners sufficiently discussed the underlying rationale of their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Dr. Kaboli's medical record is entitled to less probative weight than the VA examiners' opinions as it does not include an underlying rationale or a thorough record review.  Moreover, the opinion is couched in speculative terms.  Specifically, he stated that he "suspects this could be a thunder clap pain" and "[i]t might have something to do with the previous head injury and sometimes could be related to mass lesion affecting the meningeal area."  In regard to the Veteran's complaints of involuntary movements of the left arm, like jerking movement, Dr. Kaboli stated "I am not quite sure about the nature of it.  It may possibly indicate some focal seizure, particularly in the background of head injury."  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Therefore, as Dr. Kaboli's opinion lacks an underlying rationale, does not include a thorough record review, and is speculative in nature, the Board accords it little probative weight.

To the extent that the claimant himself suggests that he has head injury residuals other than cluster headaches, this is not a simple medical condition capable of lay observation or diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose head injury residuals.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contention that he suffered from head injury residuals is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for head injury residuals other than cluster headaches.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Ankylosing Spondylitis

At the May 2011 Board hearing, the Veteran contended that his left eye uveitis manifested in service approximately 2001 to 2002.  He testified that the uveitis would come and go approximately five to six times per month.

Service treatment records show diagnoses of ankylosing spondylitis and uveitis while in service.  Post-service private treatment records also show diagnoses of ankylosing spondylitis and uveitis.  Ankylosing spondylitis is a long-term type of arthritis.  It most commonly affects the bones and joints at the base of the spine where it connects with the pelvis.  It also may cause swelling of the eye, which is uveitis.  See http://www.nlm.nih.gov/medlineplus/ency/article/000420.htm.

The November 2011 VA examiner diagnosed ankylosis (sic) spondylitis with uveitis, occurring intermittently.  He determined the Veteran had a long history of ankylosing spondylitis and opined that it is not uncommon for a patient to have attacks of uveitis when they have ankylosing spondylitis and that he would probably have future attacks of iritis.

Additionally, VA obtained a VA medical opinion on November 2012.  After a review of the claims file, active duty medical records, VA computerized medical records, the November 2011 VA examination, and a limited review of the literature, this physician opined that the Veteran's diagnosed condition of ankylosing spondylitis with secondary uveitis was at least as likely as not (50 percent or greater probability) incurred or caused by the claimed in-service injury, event, or illness.  

Further, the November 2012 medical opinion found that the Veteran's claimed condition of uveitis is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition of degenerative disc disease of the thoracolumbar spine.  The physician's rationale is that the Veteran manifested both uveitis and the spondyloarthropathy (degenerative joint disease of the lumbar spine), with a positive HLA B27 and negative rheumatoid factor (RF) - making it seronegative spondyloarthropathy, and with the inflammatory arthritis symptoms (morning stiffness during flare-ups) and sclerosis of the sacroiliac joints - making the findings most consistent with ankylosing spondylitis, while he was on active duty.  The physician explained that the Veteran's thoracolumbar degenerative disc disease (DDD) was present on the lumbosacral spine x-ray at L5-S1, but is most likely a separate entity from the Veteran's seronegative spondyloarthropy of anklylosing spondylitis.  He stated there was no literature to suggest that the degenerative disc disease was secondary to seronegative spondyloarthropy or ankylosing spondylitis.

As the service treatment records, current private treatment records, and the November 2011 VA examination show diagnoses of ankylosing spondylitis and uveitis and an independent medical examiner provided a positive nexus opinion, the Board finds that service connection for ankylosis spondylitis, to include polyarthropy and uveitis, is warranted.

Increased Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding this claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a) (2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Thoracolumbar Spine 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2013).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note 2.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks an increased disability evaluation for degenerative disc disease of the thoracolumbar spine, rated 20 percent disabling.  There are no separate disability ratings in effect for any associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the back disability.  

After a careful review of the record, the Board finds that the Veteran's low back disability warrants no more than a 20 percent rating.  At the February 2007 VA examination, the Veteran reported low back pain in the area around the beltline and extending to the right side.  He reported that occasionally, he had radiation of the back pain to both buttocks and down both posterior thighs to the knee.  He reported that his bowel and bladder control were intact but that he did have some urinary urgency.  He reported that he self-imposed bed rest four days in the past year.  The examination showed active and passive range of motion limited by low back pain.  The Veteran showed flexion of 45 degrees, extension of 20 degrees, lateral bend to the left and right of 15 degrees, and rotation to the left and right of 20 degrees.  With repetitive motion, there was no loss of motion, no increased pain, and no weakness, fatigability or incoordination.  Sensory was intact to sharp and dull in both lower extremities.  The examiner noted there were no signs or symptoms of nerve root irritation.

At the January 2008 VA examination of the lumbar spine, the Veteran's range of motion study showed flexion of 0-40 degrees, extension of 0-15 degrees, lateral movement to the left of 0-20 degrees and to the right of 0-25 degrees, and rotation to the left and right of 0-25 degrees.  All motions produced pain throughout the described ranges.  He also reported radiation of pain to both legs.  There was no incapacitation over the last 12 months related to his spine.

A November 2011 VA examination of the thoracolumbar spine noted that the Veteran did not have flare-ups that impacted the function of the thoracolumbar spine.  Range of motion testing showed forward flexion of 60 degrees, extension of 20 degrees, right lateral flexion of 20 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees.  The Veteran showed no objective evidence of painful motion.  After repetitive-use testing with three repetitions, the Veteran showed forward flexion of 50 degrees, extension of 15 degrees, right lateral flexion of 20 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees.  The examiner noted that after repetitive-use testing, the Veteran showed less movement than normal and pain on movement.  The examiner noted that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy and no other neurological abnormalities or findings related to the thoracolumbar spine condition (such as bowel or bladder problems/pathological reflexes).  The examiner noted that the Veteran did not have intervertebral disc syndrome.  The examiner also noted that arthritis is documented by imaging studies and that the thoracolumbar spine condition impacts the Veteran's ability to work as he has episodes of low back pain while working, but has not missed work.

In sum, after review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 20 percent is not warranted based on range of motion because the evidence on file does not show symptoms productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, so as to warrant a 40 percent disability rating.  The evidence also does not show intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months as to warrant a 40 percent disability evaluation.  At the May 2011 Board hearing, the Veteran reported, at most 4 episodes of back pain that incapacitated him to a degree where he had to miss work or caused him to lie in bed during a one year period.  This does not meet the criteria for a rating in excess of 20 percent for intervertebral disc syndrome.  

Further, the November 2011 examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine and there is no evidence of bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Even considering pain, weakness, and functional impairment, none of the findings would warrant a disability rating in excess of 20 percent based on range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell, supra.  Indeed, at the February 2007 VA examination, there was no loss of motion, no increased pain, and no weakness, fatigability or incoordination with repetitive motion.  The slight decrease of range of motion documented at the November 2011 VA examination does not more closely contemplate the rating criteria for the higher rating, as it does not approach the required lumbar range of motion of flexion limited to 30 degrees or less.  

As provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013). 

Private treatment records noted radiculitis in October 2004, pain on the side of the right leg in 2005, and leg paresthesias in December 2007.  At his February 2007 VA examination, the Veteran reported occasional radiation of back pain to both buttocks and down both posterior thighs to his knee.  He reported that his bowel and bladder control was intact, but he did have some urinary urgency.  Despite these complaints, the VA examiner diagnosed chronic lumbar strain and degenerative changes of the L5-S1 motion segment with no signs or symptoms of nerve root irritation.  

At the May 2011 Board Hearing, the Veteran reported radiating pain in his lower extremities down to his knees, erectile dysfunction, and difficulty controlling his bladder.  However, the November 2011 VA examiner specifically noted the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and the Veteran did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/ pathological reflexes).  On examination, muscle strength testing, the reflex examination, and the sensory examination were normal.  Accordingly, a separate rating for such disorder is not warranted for any neurological abnormalities associated with the Veteran's lumbar spine disability.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran's service-connected atypical headache disability is currently evaluated at 10 percent under the provisions of Diagnostic Code 8100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.124a.  Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.

Private treatment records from Dr. Pang dated from 2004 through 2011 note a history of concussion and multiple reports of headaches.  In December 2004, the Veteran reported it feels like a nail driven into his head approximately five times a day sometimes.

At the January 2008 VA examination, the Veteran reported that his headaches usually last 20 to 30 seconds and subside spontaneously without medication.  He reported that he had approximately three chronic regular longer lasting headaches per month that responded to Tylenol, and the shorter acting severe cluster headaches occur between 15 to 75 times per month.  However, the Veteran reported that none of the headaches caused him to miss work and the brief nature of the headaches allowed him to continue to function normally. 

At his May 2011 Board hearing, the Veteran contended that his headaches had increased in severity.  He contended that he felt a sharp pain like someone was driving a nail through his skull, which lasted between 20 and 30 seconds and sometimes longer.  He testified that when he gets a headache, he has to immediately stop what he is doing, he loses concentration, and at times becomes dizzy.  He testified that he has headaches periodically from 0 to 10 times per day.  He explained that when the headache hits, he is unable to function during the 20 to 30 second interval while he is in pain, but he regains composure after that time.  

Pursuant to his May 2011 testimony that his condition had worsened, a new VA headaches examination was conducted in November 2011.  At that VA examination, the Veteran reported the duration of the headaches as less than one day.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain and did not have very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  In terms of functional impact, the examiner noted that the Veteran must take a brief "time out" when headaches hit, typically approximately 30 seconds, then he is able to continue functioning.

The Board finds that the Veteran is not entitled to an evaluation greater than 10 percent for cluster headaches.  Although the Veteran reported headaches on average 15 to 75 times per month, the headaches are not shown to be prostrating.  Therefore, the Veteran does not qualify for an evaluation in excess of 10 percent because he has not been shown to have characteristic prostrating attacks occurring on an average of once a month over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's degenerative disc disease of the thoracolumbar spine and cluster headaches, such as pain and functional impairment.  The rating criteria are therefore adequate to evaluate the Veteran's degenerative disc disease of the thoracolumbar spine and cluster headaches disabilities.  Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Service connection for residuals of a head injury other than cluster headaches is denied.

Service connection for ankylosing spondylitis, to include polyarthropy and uveitis, is granted.

A rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is denied.

A rating in excess of 10 percent for cluster headaches is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


